September 24, 1914. The opinion of the Court was delivered by
This was an action for actual and punitive damages by the plaintiffs against the defendant, and resulted in a verdict *Page 262 
for the plaintiffs in the sum of one thousand dollars actual damages, as the action for punitive damages was withdrawn when his Honor charged the jury.
The cause was tried before the Honorable Charles Carroll Simms, as special Judge, and a jury, at the November term of Court, 1913, for Bamberg county. When all of the evidence was in the defendant moved for a direction of verdict in its favor, which was refused. After entry of judgment the defendant appeals, and imputes error on the part of the Circuit Judge. The evidence of the plaintiff, Mrs. Bessinger, shows that she was living at Waycross, Ga., on January 14, 1912, and desired to visit relatives at Olar, S.C. On the afternoon of that day she left Waycross and went to Savannah, Ga., and about seven o'clock that night she purchased a ticket from the agent of the defendant for transportation to Olar on the passenger train of the defendant, leaving Savannah at one-thirty that night, and arrived at the town of Olar, which is a regular station on defendant's road, with an office where tickets are regularly sold, about three-thirty (four-thirty a. m. eastern time) on the morning of the 15th. That when she left Waycross the weather was moderate, but when she arrived at Olar it was very cold; that the ground was covered with sleet and snow; that she had written relatives to meet her, but the letter had miscarried, and there was no one to meet her on her arrival at Olar, and when she got off of the train she went immediately to the waiting room, but found the door locked, and was unable to get in; that there was no one in charge of the waiting room, and no one about the depot or railroad premises; that being unable to get in the station for shelter she was forced with her infant child to travel in the cold over ground covered with sleet and snow about five hundred yards to the home of her mother-in-law; that she suffered intensely with the cold in traveling in the sleet and snow, fell into a ditch and got wet, and finally reached her mother-in-law's house with her child and herself *Page 263 
almost frozen. As a result of this exposure she was made sick, and describes her sickness. She was corroborated in her evidence. The evidence shows there is a station with ticket agent maintained by the defendant at Olar. They keep a telegraph and ticket office there, and sell tickets to passengers, and there was evidence that this was the regular train for passengers from Savannah to come on to Olar; a local train, not a through train, and the only train the plaintiff could reach Olar on. All of the exceptions, except one, raise the point and assign error on the part of his Honor in not directing a verdict for the defendant because there was no evidence that defendant had violated any legal duty it owed the plaintiff, and in not holding that Olar was a flag station, and not a station where tickets were sold, and that section 3266 of the Code of Laws did not apply, and they were not required to have a waiting room open and an employee in charge of the station; that there was no duty for them to have the waiting room open for the passengers arriving at their destination. These exceptions are overruled. The defendant sold a ticket to the plaintiff from Savannah, Ga., to Olar to travel over this No. 66 train, which was the local train and the one that she had to take in order to reach Olar from Savannah. The evidence shows that Olar was a station where tickets were sold by defendant for travel over its road. Section 3266, Code of Laws, 1912, vol. I, reads: "Every railroad company owning or operating a railroad in this State shall erect and keep at every office where tickets are sold for travel over its road two good rooms or apartments of reasonable size for the amount of travel at such office, which shall be furnished with comfortable seats for the accommodation of passengers; such room to be in charge of an employee of such company and kept open at such hours as to accommodate passengers traveling over such road on any of its passenger trains; and it shall be the duty of the railroad commissioners *Page 264 
to enforce the provisions of this section." This statute was intended that the waiting room should be for the benefit of all passengers alike, incoming and outgoing, as the necessities of the occasion demanded. The incoming passenger, if a blizzard, or wind, rain, hail, or snowstorm was in progress, on arrival of the train, has the right to seek and enjoy the place that the law provides shall be prepared for him. The evidence in this case shows a disregard on the part of the defendant of a plain statute law, and there was no error on the part of the Circuit Court as complained of in these exceptions, and they are overruled. The remaining exception complains of error on the part of his Honor in charging on the facts. A careful investigation of the charge shows us that there is nothing in his charge that can be construed as a charge on the facts; there is nothing in his charge that will show that he in any manner intimated to the jury his opinion on any fact in the case, but he was careful to caution and explain to them that they were the sole judges of the facts, and the facts were exclusively for the jury.
All exceptions are overruled. Judgment affirmed.